IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


CLARE M. RHOADS, INDIVIDUALLY AND : No. 111 MAL 2019
AS PARENT AND NATURAL GUARDIAN :
OF L.A.C., A MINOR,               :
                                  : Petition for Allowance of Appeal from
                  Petitioner      : the Order of the Superior Court
                                  :
                                  :
             v.                   :
                                  :
                                  :
SANDRA E. HOOPS, CNM; STEPHEN L. :
SEGRAVE-DALY, M.D.; EMMA G.       :
CARGADO-LEYNES, D.O., AND WOMEN :
FIRST OBSTETRICS & GYNECOLOGY,    :
P.C.,                             :
                                  :
                  Respondents     :


                                     ORDER



PER CURIAM

     AND NOW, this 10th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.